DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 29 November 2021, with respect to the amended claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 - 3 and 5 - 18 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an image capturing apparatus to which an accessory apparatus is attachable, as required by the instant claim as a whole.  Specifically, the prior art fails to disclose the limitations:
wherein the communication control section is configured to control communication to receive first accessory attribute information of the accessory attribute information through the second communication channel by using a first communication method, then to switch from the first communication method to a second communication method different from the first communication method, and to control 
[…]
wherein the second communication method is a communication method in which, in response to reception of data through the second communication channel transmitted in response to switching of the signal level of the first communication channel from the first signal level to the second signal level, data is transmitted through the third communication channel, and
wherein the second accessory attribute information contains information indicating function that can be performed by the second communication method which is not included in the first accessory attribute information.
Accordingly, the claim is considered allowable.

Claim 8 is the accessory apparatus to the image capturing apparatus of claim 1 and is similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner




/JAMES M HANNETT/Primary Examiner, Art Unit 2698